FILED
                             NOT FOR PUBLICATION                            NOV 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT L. HAYNES,                                No. 10-55533

               Plaintiff - Appellant,            D.C. No. 2:07-cv-08129-SVW-CT

  v.
                                                 MEMORANDUM *
R.W. SELBY CO. INC.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Robert L. Haynes appeals pro se from the district court’s summary judgment

in his action alleging violations of the Fair Housing Act, 42 U.S.C. §§ 3601-3619.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Gamble v. City

of Escondido, 104 F.3d 300, 304 (9th Cir. 1997), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Haynes’s disparate

treatment claim because Haynes failed to raise a genuine dispute of material fact as

to whether defendants’ proffered legitimate, nondiscriminatory reasons for

increasing his rent and evicting him were pretextual. See id. at 305.

      The district court did not abuse its discretion by denying Haynes’s request

for further opportunity to conduct discovery. See Qualls By and Through Qualls v.

Blue Cross of Cal., Inc., 22 F.3d 839, 844 (9th Cir. 1994) (“We will only find that

the district court abused its discretion if the movant diligently pursued its previous

discovery opportunities, and if the movant can show how allowing additional

discovery would have precluded summary judgment.”).

      The district court did not abuse its discretion by denying Haynes’s motion

for default judgment after Haynes failed to follow the proper two-step process

required under Fed. R. Civ. P. 55. See Eitel v. McCool, 782 F.2d 1470, 1471 (9th

Cir. 1986) (setting forth standard of review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Haynes’s remaining contentions are unpersuasive.

      AFFIRMED.


                                           2                                    10-55533